--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

       THIS AGREEMENT is dated for reference as of the 8th day of September,
2011, between ROYAL MINES AND MINERALS CORP., a Nevada corporation, having a
corporate office at 2580 Anthem Village Drive, Suite 112, Henderson, NV 89052
(the “Company”), and JAMES MACK of 1101 Broadmor Dr., Tempe, AZ 85282 (the
“Consultant”),

       NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto agree as follows:

1.           Services. The Consultant will provide marketing consulting services
(the "Services") to the Company in connection with its advanced mineral recovery
technology including, but not limited to the following:

  (a)

Liaising with government;

  (b)

Liaising with technical and general press;

  (c)

Assisting in marketing the Company's technology;

  (d)

Developing plans for expansion of the technology; and

  (e)

Introducing potential joint venture partners for plants utilizing the
technology.

2.           Compensation. In consideration of the Services to be provided, the
Company shall issue the following securities to the Consultant:

  (a)

A bonus on signing of this Agreement of 160,000 shares of common stock in the
capital of the Company and 1,030,000 warrants (the "Warrants") as follows:

          (i)

One million (1,000,000) warrants, with each warrant exercisable for a period of
two years to purchase one share of common stock at a price of $0.10 per share;
and

          (ii)

Thirty thousand (30,000) warrants, with each warrant exercisable for a period of
two years to purchase one share of common stock at a price of $0.25 per share.

          (b)

Monthly compensation of $8,000 or at the option of the Consultant 160,000 shares
of the Company's common stock payable on the 1st day of each calendar month
during the nine- month period covered by this Agreement.

3.           Term and Termination. The Consultant agrees to provide the Services
for a period beginning upon the execution of this Agreement by each of the
parties and ending on the date that is nine (9) months after the date of this
Agreement. Notwithstanding the foregoing, the Consultant and the Company may
terminate this Agreement prior to the end of the term set forth above by
complying with the following:

  (a)

If the Consultant has not completed the Services as set out in Section 1, then
the Company will provide the Consultant with written notice of such
non-performance. The Consultant will have 30 days from date of notice to rectify
the non-performance. If after the 30 day notice period, the Consultant has not
rectified the non-performance, then the Company may immediately terminate this
Agreement; and

        (b)

The Consultant may terminate this Agreement at any time, whether for just cause
or without just cause, by providing the Company with thirty (30) days advance
written notice of such termination.

4.           Relationship. The Consultant shall provide the Services in a good
and workmanlike fashion, diligently, in good faith and without waste,
interruption or delay except for causes beyond the reasonable control of the
Consultant, and the Consultant shall at all times use its best efforts to
advance the interests of the Company. At all times the Consultant shall be
deemed to be an independent contractor and neither he nor any employees of the
Consultant shall be deemed to be a representative, agent, or employee of the
Company and the Consultant shall indemnify and save the Company harmless from
and against any and all liability for any loss, damage, injury or death,
including any expenses, costs and legal fees incurred in connection therewith,
except liability as may arise out of the sole negligence of the Company. The
Consultant agrees not to engage in any activities that would bring the Company’s
reputation into disrepute.

--------------------------------------------------------------------------------

2

5.           Compliance with Law. The Consultant shall comply with all
applicable federal, state and local laws, statutes and regulations and the
lawful requirements and directions of any governmental or administrative
authority having jurisdiction with respect to the Services.

6.           US Securities Matters. The Consultant covenants with, and
represents and warrants to, the Company as follows, and acknowledges and agrees
that the Company is relying upon such covenants representations and warranties
in entering into this Agreement:

  (a)

The Consultant is not a registered broker or dealer under the United States
Securities Exchange Act of 1934, as amended (the "Exchange Act") or under any
other applicable securities laws, and, will not during the term of this
Agreement, engage in any activities that would require the Consultant to
register as a broker or dealer under the Exchange Act or under any other
applicable securities laws.

        (b)

The Consultant qualifies as an “accredited investor” as that term is defined in
Regulation D promulgated under the United States Securities Act of 1933, as
amended (the "Securities Act").

        (c)

The Consultant acknowledges that any securities issued under this Agreement or
on exercise of the Warrants are being offered and sold to the Consultant
pursuant to exemptions from the registration requirements of the Securities Act,
and that as such, shall be restricted securities within the meaning of the
Securities Act and will be subject to restrictions on their reoffer, resale or
transfer. The Consultant acknowledges that the offering of the securities has
not been reviewed by the United States Securities and Exchange Commission (the
“SEC”) or any other securities commission, administrator or regulator. All
certificates representing any securities issued under this Agreement or on
exercise of the Warrants will be endorsed with a restrictive legend
substantially similar to the following:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT.”


  (d)

The Consultant shall reoffer or resell the securities issued under this
Agreement or on exercise of the Warrants only (i) pursuant to an effective
registration under the Securities Act; or (ii) pursuant to an available
exemption from the registration requirements of the Securities Act. The
Consultant acknowledges and agrees that the Company will refuse to register any
transfer of the securities not made in compliance with this Agreement.

        (e)

The Consultant is acquiring the securities as an investment for the Consultant’s
own account, not as a nominee or agent for any other person, and not with a view
to the resale or distribution of any part thereof, and the Consultant has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Consultant does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
securities.


--------------------------------------------------------------------------------

3

  (f)

The Consultant acknowledges that an investment in the Company is highly
speculative, and involves a high degree of risk as the Company is in the early
stages of developing its business, and may require substantial financing in the
near future, and that only persons who can afford the loss of their entire
investment should consider investing in the Company. The Consultant is an
investor in securities of businesses in the development stage and acknowledges
that the Consultant is able to fend for himself, can bear the economic risk of
his investment, and has such knowledge and experience in financial or business
matters such that the Consultant is capable of evaluating the merits and risks
of an investment in the securities.

        (g)

The Consultant has had full opportunity to review the Company’s periodic filings
with the SEC pursuant to the Exchange Act, including, but not limited to, the
Company’s annual reports, quarterly reports, current reports and additional
information regarding the business and financial condition of the Company. The
Consultant has had full opportunity to ask questions and receive answers from
the Company regarding this information, and to review and discuss this
information with the Consultant's legal and financial advisors. The Consultant
believes he has received all the information he considers necessary or
appropriate for deciding whether to purchase the securities.

        (h)

The Consultant is not aware of any advertisement or general solicitation
regarding the offer or sale of the Company’s securities.

        (i)

The Consultant has satisfied himself as to the full observance of the laws of
the Consultant's jurisdiction in connection with the offer and purchase of the
securities, including (i) the legal requirements within the Consultant's
jurisdiction for the purchase of the securities; (ii) any foreign exchange
restrictions applicable to such purchase; (iii) any governmental or other
consents that may need to be obtained; (iv) the income tax and other tax
consequences, if any, that may be relevant to an investment in the securities;
and (v) any restrictions on transfer applicable to any disposition of the
securities imposed by the jurisdiction in which the Consultant is resident.


7.

Miscellaneous.


  (a)

Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at such address of which notice may be given by either
of such parties. Any notice shall be deemed to have been received, if personally
delivered or by fax, on the date of delivery, and, if mailed as aforesaid, then
on the fifth business day after and excluding the day of mailing.

        (b)

This Agreement constitutes the entire agreement between the parties, relating to
the subject matter hereof and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise.

        (c)

This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the State of Nevada
and the federal laws of the United States applicable therein (but without giving
effect to any conflict of laws rules). The parties agree that the courts of the
State of Nevada shall have jurisdiction to entertain any action or other legal
proceedings based on any provisions of this agreement. Each party attorns to the
jurisdiction of the courts of the State of Nevada.


--------------------------------------------------------------------------------

4

  (d)

Time shall be of the essence of this Agreement and of every part of it and no
extension or variation of this Agreement shall operate as a waiver of this
provision.

        (e)

This Agreement shall enure to the benefit of and be binding on the parties and
their respective heirs, executors, administrators, successors and assigns.

        (f)

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

ROYAL MINES AND MINERALS CORP. by its authorized signatory:   /s/ K. Ian
Matheson Signature of Authorized Signatory   K. Ian Matheson Name of Authorized
Signatory   CEO & President Position of Authorized Signatory   THE CONSULTANT  
/s/ James Mack Signature of Consultant   JAMES MACK Name of Consultant    
Address of Consultant    


--------------------------------------------------------------------------------